Case 1:19-cv-12002-RMB-AMD Document 16 Filed 10/16/19 Page 1 of 1 PagelD: 119

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY
Minutes of Proceedings

OFFICE: CAMDEN Proceeding Date: October 16, 2019
JUDGE ANN MARIE DONIO
Court Reporter: ECR

TITLE OF CASE: DOCKET NO. 19-12002(RMB/AMD)
Audra Capps, et al

Vv.

Joseph Dixon, et al

APPEARANCES:

Louis Shapiro, Esq. for plaintiffs

Thomas Reynolds, Esq. for defendant Dixon

Michael Barker, Esq. for defendants City of Millville, Orndorf and Farabella

NATURE OF PROCEEDINGS: | Telephone Status Conference

DISPOSITION:
Telephone Status Conference held on the record
Order to be entered,

sASusan Bush
DEPUTY CLERK

Time Commenced: 2:32 p.m. Time Adjourned: 2:35 p.m. —_—‘ Total time: 3 mins.

 

 
